Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the preliminary amendment dated 27 September 2019, the following has occurred: Claims 1-13 were cancelled. 
The present office action represents the first action on the merits.
Claims 14-22 are pending.

Priority
This application claims priority to U.S. Patent Application No. 14/196,885 dated 04 March 2014 with claims priority to U.S. Provisional Patent Application No. 61/780,640 dated 13 March 2013.

Information Disclosure Statement
The two (2) Information Disclosure Statement(s) (lDS) submitted on 20 March 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and computer-readable medium (“CRM”; indicated as being non-transitory at Spec Para. 0006, 0122) for matching experts to a particular case.
The limitations of (Claim 14 being representative) receive a case including associated case characteristics, the case provided by a submitter, the case characteristics including a submitter type; receive expert information associated with experts, the expert information including expert characteristics associated with each respective expert, the expert characteristics including indications of accepted submitter types; match the case to one or more experts based on the case characteristics and the expert characteristics, wherein the submitter type associated with the case matches the indications of accepted submitter types associated with the one or more matched experts; and provide the case to the matched experts, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a computing system including a storage device and one or more computer processors (Claim 14) or a CRM (Claim 19), nothing in the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computing system or CRM that implements the identified abstract idea. The computing system or CRM are described by the applicant as generic computer components (see Spec. 0024, 0051, 0110, 0122) and are and is/are recited at a high-level of generality (i.e., a generic computer system or CRM performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system or CRM to perform the noted steps amounts to no more than 
Claims 15-18 and 20-22 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 15 merely describe(s) the type of data included in the case and the type of expert. Claim(s) 16, 17 merely describe(s) additional information processing steps including receiving reports, providing the reports, receiving a rating, and associating the rating while also defining the expert characteristics and matching criteria. Claim(s) 18 merely describe(s) the type of submitter. Claim(s) 20 merely describe(s) receiving reports, creating a composite report, and providing the composite report. Claim(s) 21 merely describe(s) how a composite report is generated, Claim(s) 22 merely describe(s) where the rating is received from.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 19 recite (Claim 14 being representative) “match the case to one or more experts…provide the case to the matched experts.” The claim is indefinite because it is unclear how the case can be provided to multiple experts if only one expert is selected. From subsequent claims (Claims 16, 20) and the Specification (see, e.g., Spec. Para. 0026) it is evident that the Applicant intended multiple experts to be matched to the case. The Examiner suggests reciting “match the case to a plurality of experts” which would alleviate the issue.
By virtue of their dependence from Claim 14 or 19, this basis of rejection also applies to dependent Claims 15-18 and 20-22.
Claim 22 recites “wherein the ratings associated with each of the reports are provided by the matched experts.” The claim is indefinite because it is unclear what/which expert is rating which report; it is unclear if (a) the particular expert that wrote a particular report rates their individual report, (b) an expert that did not produce a particular report rates the individual report, or (c) each expert rates each report whether they produced it or not. The section of the Specification discussing composite reports (Para. 0105) does not provide any insight as to which what expert performs a rating of which report. As such, the examiner interprets the claim to require option (b).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 14-18 is/are rejected under 35 U.S.C. § 102(b) as being anticipated by Barish et al. (U.S. Pre-Grant Patent Publication No. 2008/0243539). 

REGARDING CLAIM 14
Barish teaches the claimed computing system comprising:
a storage device configured to store electronic software instructions; and [Para. 0055 teaches a matching server which is interpreted to contain a storage device configured to store instructions to implement the functionality of the server. See also Para. 0058.]
one or more computer processors configured to execute the stored software instructions to cause the computing system to: [Para. 0055 teaches a matching server which is interpreted to contain a processor that implements the functionality of the server.]
receive a case including associated case characteristics, the case provided by a submitter, the case characteristics including a submitter type; [Para. 0025 teaches receiving a health information (a case) for interpretation by a radiologist. Fig. 5a-5c, Para. 0082, 0246 teaches that a template is filled out by a health information provider (a case provider) that includes information about the particular case to be evaluated, including the name of the provider (interpreted as a submitter type, the Examiner noting that there is no indication as to what this must or must not entail; see, e.g., Spec. Para. 0018), as well as other send parameters. The collective data in the template is interpreted as case characteristics.]
receive expert information associated with experts, the expert information including expert characteristics associated with each respective expert, the expert characteristics including indications of accepted submitter types; [Fig. 2, Para. 0075, 0099, 0152, 0155, 159 teaches receiving interpreter information (expert information) which includes read parameter information. The read parameter information includes preferred health information providers. Para. 0100 also teaches that this data may be entered via a template.]
match the case to one or more experts based on the case characteristics and the expert characteristics, [Abstract, Para. 0080, 0107, 0116, 0126, 0179 teaches that the health information (interpreted as information entered via the template) is matched to interpreters based on the read parameters (i.e., of the health information and preferred health information providers). The Examiner notes that there is no claimed indication as to how the match is “based on” these features.]
wherein the submitter type associated with the case matches the indications of accepted submitter types associated with the one or more matched experts; and [Abstract, Para. 0080, 0099, 0107, 0116, 0126, 0179 teaches that the health information is matched to interpreters based on the read parameters, where the read parameters include preferred health information providers.]
provide the case to the matched experts. [Para. 0107, 0109, 0116 teaches that the case is provided to interpreters.]
In the event that the teaching of Barish is disclosed in different embodiments, Claim 14 and its dependent claims are also rejected under 35 U.S.C. § 103 as being obvious based on KSR rationale A; it would be obvious to add features from one embodiment to another because the functionalities of the embodiments do not interfere with one another and the combination would be predictable.

REGARDING CLAIM 15
Barish teaches the claimed computing system of Claim 14 and further teaches
wherein the case includes one or more medical images, and [Para. 0025, 0027, 0030 teaches that the health information is imaging data and associated medical images.]
wherein the experts include physicians having expertise in review of  respective types of medical images. [Para. 0025 teaches that the interpreter is a radiologist. Para. 0075 also teaches that the doctor’s read preference information includes preferred types of modalities. Para. 0053, 0087, 0088 teaches that the interpreters are licensed and qualified.]

REGARDING CLAIM 16
Barish teaches the claimed computing system of Claim 14 and further teaches
wherein the one or more computer processors are further configured to execute the stored software instructions to cause the computing system to:
receive reports from the matched experts, the reports including evaluations of the provided case; [Para. 0143, 0145 teaches that reads are received by the system.]
provide at least one of the received reports to the submitter; [Para. 0145, 0204 teaches that reads are sent to the health information provider.]
receive, from the submitter, a rating associated with the at least one provided report; [item 3809, Fig. 3i, Para. 0206, 0223 teaches that the rating is provided by the health information provider for a report.]
associate the rating with an expert that provided the at least one provided report. [Para. 0071 teaches that review data is stored. Fig. 3i, Para. 0222, 0223, 0225, 0229 teaches that quality ratings are assigned to the particular reviewer and are adjusted based on provider rating (i.e., rating).]

REGARDING CLAIM 17
Barish teaches the claimed computing system of Claims 14 and 16 and further teaches
wherein 
the expert characteristics include ratings associated with respective experts, [item 203, Fig. 2 teaches that interpreter information includes rating information. Para. 0075 teaches that interpreter information includes quality rating.]
the case characteristics include a minimum expert rating, and [Fig. 5a and associated text teaches that the entered template data (case characteristics) includes a minimum quality rating.]
matching the case to the one or more experts includes determining that a rating associated with a particular matched expert satisfies the minimum expert rating. [Abstract, item 5022, Fig. 5a, Para. 0034, 0039, 0135, 0146, 0253 teaches matching send parameters such as minimum quality rating to one or more interpreters’ information.]

REGARDING CLAIM 18
Barish teaches the claimed computing system of Claims 14 and 16 and further teaches
wherein the submitter type includes at least one of: 
a patient, [Para. 0027, 0028 teaches that the health information provider is a patient.]
a patient that wants to discuss results, 
a patient that does not require a discussion, 
a doctor, [Para. 0028 teaches that the health information provider is a physician (doctor).]
a type of doctor, 
a referring doctor, 
a lawyer, [Para. 0027 teaches that the health information provider is a lawyer.]
an attorney working for a defendant, 
an attorney working for a plaintiff, or 
an insurance company. [Para. 00287 teaches that the health information provider is an insurer.]
The Examiner notes that only one of these is required for the claim to be met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 19-22 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Barish et al. (U.S. Pre-Grant Patent Publication No. 2008/0243539) in view of Freebeck (U.S. Pre-Grant Patent Publication No. 2013/0103768).

REGARDING CLAIM 19
Barish teaches the claimed computer-readable, non-transitory storage medium storing computer executable instructions that, when executed by a computer system, configure the computer system to perform operations comprising: [Para. 0055 teaches a matching server that is interpreted to contain a storage device (computer-readable, non-transitory storage medium) configured to store instructions to implement the functionality of the server.]
receiving a case including associated case characteristics, the case provided by a submitter, […]; [Fig. 5a-5c, Para. 0082, 0246 teaches that a template is filled out by a health information provider (a submitter) that includes information about the particular case to be evaluated (case characteristics).] 
receiving expert information associated with experts, the expert information including expert characteristics associated with each respective expert, […]; ; [Fig. 2, Para. 0075, 0099, 0152, 0155, 159 teaches receiving interpreter information (expert information) which includes read parameter information. The read parameter information includes preferred health information providers. Para. 0100 also teaches that this data may be entered via a template.] 
matching the case to one or more experts based on the case characteristics and the expert characteristics, […]; and [Abstract, Para. 0080, 0107, 0116, 0126, 0179 teaches that the health information (interpreted as information entered via the template) is matched to interpreters based on the read parameters (i.e., of the health information and preferred health information providers). The Examiner notes that there is no claimed indication as to how the match is “based on” these features.]
providing the case to the matched experts. [Para. 0107, 0109, 0116 teaches that the case is provided to interpreters.]
In the event that the teaching of Barish is disclosed in different embodiments, Claim 19 and its dependent claims are also rejected under 35 U.S.C. § 103 as being obvious based on KSR rationale A; it would be obvious to add features from one embodiment to another because the functionalities of the embodiments do not interfere with one another and the combination would be predictable.
Barish may not explicitly teach
the case characteristics including an indication that the submitter desires to be able to contact an expert;
the expert characteristics including indications whether respective experts are willing to be contacted by the submitter;
wherein case characteristics associated with the one or more matched experts indicated that the respective experts are willing to be contacted by the submitter; and 

the case characteristics including an indication that the submitter desires to be able to contact an expert; [Freebeck at Para. 0051 teaches that a first user registers (interpreted to correspond to the send parameters of Barish) with the system (the system of Barish). Registration with the system is interpreted as an indication that the first user (submitter) wants to be able to communicate with the second user. Para. 0104 teaches that the first user is a consultation-requesting physician while the second user is a consultant. The first user is interpreted as the health information provider of Barish and the second user is interpreted as the radiologist of Barish.]
the expert characteristics including indications whether respective experts are willing to be contacted by the submitter; [Freebeck at Para. 0051, 0052 teaches that the second user communication status indicates the type and role of the requesting party that the first user is willing to communicate with. This is interpreted as an indication as to whether the second user (the radiologist/interpreter of Barish) is willing to be contacted by the second user.]
wherein case characteristics associated with the one or more matched experts indicated that the respective experts are willing to be contacted by the submitter; and [Freebeck at Para. 0051, 0052 teaches that the first user communication status indicates the type and role of the requesting party that the second user is willing to communicate with. The first and second users are interpreted as the matched parties of Barish.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of the invention, to modify the healthcare information and interpreter matching system of Barish to receive indications from users that they are willing to communicate with other users of the system as taught by Freebeck, with the motivation of improving the efficiency and effectiveness of communications between healthcare providers (see Freebeck at Para. 0004).

REGARDING CLAIM 20
Barish/Freebeck teaches the claimed computer-readable, non-transitory storage medium storing computer executable instructions that, when executed by a computer system, configure the computer system to perform operations of Claim 19 and further teaches
receiving, from each of the matched experts, reports based on the provided case; [Barish at Para. 0202 teaches receiving reads (reports) from first and second interpreters.]
generating a composite report based on the received reports; and [Barish at Para. 0204 teaches that a new merged report is created based on the first and second read. Barish at Para. 0204 alternatively teaches that both interpretations are provided to the health information provider (alternatively interpreted as a composite report, see Spec. Para. 0105)]

providing the composite report to the submitter.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the merged finding report of Barish with the providing of interpretations of Barish since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the merged findings of Barish for the interpretations provided to the healthcare information provider of Barish (see Barish at Para. 0204). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 21
Barish/Freebeck teaches the claimed computer-readable, non-transitory storage medium storing computer executable instructions that, when executed by a computer system, configure the computer system to perform operations of Claims 19 and 20 and further teaches
wherein the composite report is generated based on […] associated with each of the reports. [Barish at Para. 0203, 0204 teaches that merged findings are based upon analysis of the reports.]
Barish/Freebeck may not explicitly teach
based on ratings associated with each of the reports

However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the merged finding report based in analysis of the interpretations/reports of Barish with the report rating of Barish since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the report rating of Barish for the analysis used to arrive at a merged report of Barish (see Barish at Para. 0052, 0204). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
The Examiner notes that there is no indication as to how the composite report is “based on ratings.”

REGARDING CLAIM 22
Barish/Freebeck teaches the claimed computer-readable, non-transitory storage medium storing computer executable instructions that, when executed by a computer system, configure the computer system to perform operations of Claims 19-21. Barish/Freebeck further teaches
wherein the ratings associated with each of the reports are provided by the matched experts. [Barish at Para. 0052 teaches that the rating for interpretations is provided by another matched interpreter.] 

CONCLUSION
Prior art made of record though not relied upon in the present rejection includes:
U.S. Pre-Grant Patent Publication No. 2005/0177403 to Johnson which discusses providing a quality rating for a medical consulting report.
U.S. Pre-Grant Patent Publication No. 2007/0288264 to Brown which discusses a radiology exchange for connecting radiologists with customers.
U.S. Pre-Grant Patent Publication No. 2012/0176466 to Wrench which a conferencing system that matches people based on characteristics and requirements.
U.S. Pre-Grant Patent Publication No. 2013/0103423 to Kim which discusses a telemedicine system that allows for sharing of patient medical records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626